DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Objections
The objection to claim 1 is withdrawn due to Applicant amendment.

Claim Interpretation
As noted in the previous Office Action, although each step is listed with an ordinal (first process, second process…) the processes are not required to happen in order based on the ordinal, as evidenced by: claim 4’s requirement that a seventh process occurs after the fourth process or the sixth process; and claim 7’s requirement 

In the Applicant’s reply filed on January 22, 2021, the Applicant submitted that claims 1 – 14 should be interpreted in such a way that the sputtering steps have the making/positioning of the opening/shield steps as pre-requisites as recited in the claims. Claim 7 expressly recites that the third to seventh processes are further performed before the first processes, e.g. (in other words, for example), in the order of the third, fourth, fifth, sixth, seventh, first, second, third, fourth, fifth, sixth and then the seventh process. However, under the broadest reasonable interpretation of the claim, such an ordering is not required in all steps for claim 1. Claim 7 recites the following [emphasis added]:

The PVD processing method of claim 4, further comprising performing the third to seventh processes before the first process.

Under the broadest reasonable interpretation, each of the ordinated processes specify specific steps under the recited process. But the claims as a whole do not expressly require that all the processes must follow in order according to the ordinals. Claim 7 evidences that such an implication of an order exists is not readily inferred; this is because the ordering of steps expressly required by claim 7 to happen before the first process are latter ordinal numbers. In other words, claim 7’s express requirement of the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 – 8 and 13 – 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Regarding claim 1, the claim has been amended to require that the distance between the shield and the second target during the sixth process is different from a distance between the shield and the first target during the second process. Under the plain meaning of the term “different” all that is required is that the distance is not the same, whether that means that the distance of the shield in the second process is closer or farther from the distance of the shield in the sixth process. While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971).  In the Applicant’s reply filed on January 22, 2021, Applicant stated that support for the amendment is derived from paragraphs [0056] – [0058], [0067] – [0071], Claim 2 and Figures 6 and 10 of the originally filed disclosure. The recitations in paragraphs [0056] – [0058] describe that during an example of the first and second process as illustrated in Figures 6 and 7, the shield is rotated until the opening coincides with the first target, and then the shield is moved upward and brought close until the shield and a ground member come into contact with one another, followed by performing sputtering using the first target with the shield contacting the ground member. The recitations in paragraphs [0066] – [0071] describe that the shield is moved away from the second target from its previous position of being close and in contact with the ground member during a sputtering process using the second metal oxide target ([0061]). However, the claim only requires that the distances between the shield and the respective targets in their respective processes are different. The scope is closer than the distance between the shield and the first target during the second process. Such an embodiment is neither expressly recited nor reasonably inferred/inherent from the original disclosure, introducing New Matter. Accordingly, there is no reasonable conveyance to one of ordinary skill in the art that the inventor or joint inventor has possession of the claimed invention at the time the application was filed. 
Regarding claim 13, while the claim does recite that the distance between the shield and the first target during the second process is shorter than the distance during the sixth process, the claim encompasses embodiments where sputtering during the second process can occur regardless of the positioning of the shield, thus being broader than what is supported within the originally filed disclosure.  Amendments to clarify the ordering of the first process to the second process can overcome the rejection of claim 13 under 35 USC §112(a).
Dependent claims are rejected on the basis of the deficiencies of their parent claims.

Claim Rejections - 35 USC § 102
The rejections of the claims under 35 USC § 102 in the previous Office Action are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 103
 in the previous Office Action are withdrawn due to Applicant amendment.


Response to Arguments
Applicant’s arguments with respect to the claims but are moot because the arguments do not apply to any of the current rejections.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717